        Case 2:20-cr-00270-GJP Document 64 Filed 09/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 20-00270
PETER FRATUS


                                      ORDER

      AND NOW, this 10th day of September 2021, upon consideration of the

Government’s Motion in Limine to admit audio recordings pursuant to Federal Rules of

Evidence 901 and 902 (ECF No. 48) and the Defendant’s Response (ECF No. 52) and

after an evidentiary hearing (ECF No. 59), it is hereby ORDERED that the Motion is

GRANTED for the reasons set forth in the accompanying Memorandum.




                                             BY THE COURT:




                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.




                                         1
